Sherwood, J.
(dissenting). — Indicted for, and convicted of, the seduction of Annie Mason under a promise of marriage, and his term of imprisonment in the penitentiary affixed at two years, defendant appeals to this court.
It will be unnecessary to notice the evidence in detail; such portions of it as occasion may require will be briefly outlined.
The testimony of the girl tends to show that defendant, who at the time had not attained his majority, had become engaged to her some time before the night of the sexual encounter, and that she yielded to him because he renewed his promise to marry her; that he would do so the next ensuing Christmas, and because she loved him and wanted him, and that influenced by all these things she “yielded to him.”
This result of the testimony of the prosecutrix was only obtained, however, after many questions, strictly leading in their character, had been asked her, by the prosecuting attorney, who seemed incapable of asking any questions but of the sort mentioned.
But before the result aforesaid was reached, on her redirect examination, the prosecutrix admitted, in answer to the prosecuting attorney, that defendant made a bargain with her that if she would yield to him, he would marry her the next Christmas. This admission was, however, after much interrogation on the part of the prosecution, so changed by the prosecutrix in her *475subsequent testimony as to materially qualify her former admissions, which, had they remained unaltered, would have defeated the prosecution under the rule laid down in Reeves case, 97 Mo. loc. cit. 677, that the acceptance of a mere offer of marriage without more, in exchange for sexual favors would not amount to seduction.
Testifying on his own behalf, defendant told a far different story; he denied that he at any time had plighted his troth to Annie, and though admitting that on the eventful evening he had sexual intercourse with her, yet he testified that there was no seduction about it; that he and Annie merely “met congenial, mingling flame with flame.”
Under our statute the crime of seduction under promise of marriage can only be committed where the female is unmarried and under the age of eighteen years. The testimony of the prosecutrix on the point of her age was extremely unsatisfactory.
The trial which resulted in the present appeal, occurred at the April term, 1895. A former trial it seems had occurred in 1893. State v. Marshall, 121 Mo. 476.
The prosecutrix testified that she knew nothing about her age; only knew as she had been told; that she was born in Missouri, but removed to Kansas when quite small and lived with her aunt. Whether her aunt was allied to her by blood or marriage, or what her means and sources of information were as to her niece's age, she does not state, but she says that on the eve of her return to Missouri, to Chariton county, her aunt told her she was nine years old; but how many years she had remained in Missouri before she became sixteen years of age she could not tell. Nor could she tell whether she was fifteen or sixteen years of age when she was seduced, nor whether it was in 1891 or in 1892 that the seduction occurred.
*476It is true she states that she was eighteen years old on the first day of the September next preceding the trial, but how she arrived at this result she could not explain.
The testimony of the father of the prosecutrix who ..would, it seems, haye known the age of his daughter, was shown on cross-examination to be absolutely unreliable. He was unable to give the day, month, or year of his own birth nor the year of the birth of any of his children, hor by whom he was married to his present wife, nor the date of that marriage. He spoke of his daughter’s age at a certain time, but being closely cross-examined, he finally broke down and in his conscious helplessness exclaimed: “I don’t know any-
thing.” His wife, however, testified that the prosecutrix told her on her arrival from Kansas that she was nine years old, and that witness had been married two years at that time, and that she would have been married eleven years the twenty-seventh of next month (May), and that according to this calculation, Annie was eighteen years old the preceding September. Such, in substance, is the evidence on the point of Annie’s age.
There is no question but that a witness may testify to his own age, but such witness is, of course, subject to cross-examination in order to ascertain the sources of his information. State v. Cougot, 121 Mo. loc. cit. 463, and authorities cited.
In the case at bar, as already noted, the cross-examination shows that the prosecutrix knew nothing as to her age of her own knowledge; that her information respecting her age at the time of her departure from Kansas for Missouri, had been derived from her aunt then living in the former state.
These facts then present the question whether such testimony thus derived was admissible or possessed any *477probative force in a prosecution for seduction. The authorities are to the effect that such evidence, which would otherwise be hearsay, is confined to the proof of pedigree, and does not include the admission of hearsay to establish birth, death, or marriage, when introduced for other purposes than pedigree. 1 Whart. Ev. [3 Ed.], sec. 209.
“We think it entirely clear that from the nature of the case, as well as upon authority, a case of pedigree forms an exception to the general rule as to proof of a particular fact by hearsay, reputation, or tradition. As to what is a case of pedigree, an examination of the question shows that a case is not necessarily one of that kind, because it may involve questions of birth, parentage, age, or relationship. Where these questions are merely incidental and the judgment will simply establish a debt, or a person’s liability on a contract, * * '* the case is not one of pedigree, although questions of marriage, legitimacy, death, or birth are incidentally inquired of.” 1 Eice, Ev., p. 418/
Stephens, when speaking of declarations as to pedigree, says: “Such declarations are deemed to be relevant only in cases in which the pedigree to which they relate is in issue, and not to cases in which it is only relevant to the issue.” Steph. Dig. LawEvid., chap. 4, art. 31.
In short, such declarations only become evidence when the fact sought to be established by hearsay is required to be proved for some genealogical purpose, and not otherwise. 2 Taylor, Evid. [9 Ed.], sec. 645.
Thus in Haines v. Guthrie, L. R. 13 Q. B. Div. 818, it was held both in the Queen’s Bench division and in the court of appeal that the declarations of a deceased father were not admissible in evidence to prove the age of his son who had been sued for the price of horses sold him, he haying set up the defense *478of infancy, and this because the case was not one of pedigree; it was not at all a purely genealogical controversy, but a mere collateral issue, and hence the rule applicable alone in pedigree cases did not apply.
In Eisenlord v. Clum, 126 N. Y. 552, the subject is elaborately discussed and the authorities ably reviewed per Peckham, J., and the same doctrine announced as in the former case.
In Com. v. Felch, 132 Mass. 22, where, in consequence of an operation to produce an abortion the woman died, and it was attempted by her declarations respecting the paternity of the child to cast the onus of such paternity on a person other than the defendant, and show that such person had a motive to procure such abortion, and thus to apply to the case the rule relating to pedigree, the lower court rejected the evidence of such declarations, as not admissible for any purpose, and this ruling was affirmed on appeal, Lord, J., remarking: “It is not enough that the declarations tendered may relate to some question of pedigree, nor is it enough that a question of pedigree may be relevant and pertinent to the issue. The exception to the inadmissibility of hearsay evidence because it relates to pedigree is only when the question of pedigree is itself in issue.” See, also, 1 Glf. Evid. [15 Ed.], sec. 103; Union v. Plainfield, 39 Conn. 563; Wise v. Wynn, 59 Miss. 588; Westfield v. Warren, 3 Halst. 249; Shields v. Boucher, 1 De Gex & Sm. 40; Berkeley Peerage case, 4 Camp. 401; Copes v. Pearce, 7 Gill, 247.
In Mima Queen v. Hepburn, 7 Cr. 290, which was a suit for freedom by plaintiffs, it was ruled that evidence such as would be admissible in a pedigree case, was inadmissible in that one. So, also, in Davis v. Wood, 1 Wheat. 6, the same doctrine was again asserted.
In settlement cases it was formerly the practice to admit the declarations of deceased persons as to par*479ticulars concerning their settlements, though not relating to matters of pedigree. But that such evidence is inadmissible is now well settled. 1 Phil. Evid. [Cow. H. & E.’s notes], *257; King v. Nuneham Courtney, 1 East, 373; King v. Chadderton, 2 East, 29; King v. Ferry Frystone, Id. 54; King v. Abergwilly, Id. 63.
In King v. Eriswell, 3 T. R., the court was evenly divided on the question, but the views of cogent reasons of Grose, J., and Lord Kenton in that case ultimately prevailed in the subsequent cases just cited, and were approvingly cited and followed by the supreme court of the United States in Mima Queen’s case, supra.
An occasional case may be found where the point that hearsay evidence is held admissible in other than pedigree cases to establish a specific fact, but it is believed that in all such cases the distinction between matters of. pedigree where the direct issue is a genealogical one, and other cases where no such direct issue is presented, has either been wholly overlooked and not referred to or else the utterance has been entirely obiter. *
This'is notably true of North Brookfield v. Warren, 16 Gray, 174, a settlement case, where there was positive testimony to show that though the marriage of the father of the alleged pauper occurred in February, 1804, yet that the-pauper was born in the fall of 1803, and that, consequently, he was not entitled to a settlement in the parish where born. The witness, a stranger, who testified on the part of the defendants to the fact of the date of the birth of the pauper, was allowed to have her testimony corroborated as to that date of the birth of the pauper by the fact that witness with her aunt, Mrs. Blair, in 1803, made a visit to a relative near the house where Ruth Richardson, the mother of the pauper and the infant pauper were, and that the aunt had with her at the time of such visit, *480her infant child, an only daughter Susanna, who, born in 1802, and at the time of the visit about a year old, died on December 12, 1803. And further to corroborate the witness and to show that her memory was accurate and as a means of showing that she kept in remembrance the date of Susanna’s death, it was held admissible to show further that witness had, since-that time, kept her memory refreshed as to the date of' Susanna’s death by frequent reference to a large parchment kept in her aunt’s family, bearing the inscription “family record,” on which was inscribed the usual recitals of marriages, births and deaths in her aunt’s-family, and on such “family record” was entered, among others, when said Susanna was born, and that-she had died on the twelfth of December, 1803. And other independent evidence to show the fact of keeping-such record in witnesses’ aunt’s family, was held admissible, as well as to show that in the burial ground of the Blair family there was an ancient gravestone-which bore the name of Susanna, and also the date December 12, 1803.
But certainly none of these facts mentioned had. any bearing on the question whether evidence admissible in cases of pedigree, was admissible or non admissible in other cases than those concerning pedigree. So-that the utterance in that case that there was no difference in principle between pedigree cases and others in this regard, was wholly obiter.
Besides the authorities cited in support of the assertion there made are all of them pedigree cases. Nor can the principal case be reconciled with the later one-of Com. v. Fetch, supra. And it is not a little curious to note that Lord, J., who was overruled in North Brookfield v. Warren, afterward delivered the opinion in Fetch’s case, supra.
In Primm v. Stewart, 7 Tex. 178, it was correctly *481ruled that where a person is absent for seven years without being heard from, he is presumed to be dead, and this no one questions. 1 Grlf. Evid. [14 Ed.], see. 41. But this point afforded no basis for the observation that evidence admissible in pedigree is equally admissible in other cases. The observation is merely obiter, nor do the authorities cited support it.
It is unnecessary to cite other instances. In none of them where the question is discussed and the authorities examined, the rule that hearsay testimony is strictly confined to pedigree eases is always maintained, as appears from the above cited authorities.
But a pedigree case is not necessarily confined to civil actions, it may exist in a criminal case where relationship is to be shown; for instance in a case of incest. State v. Bullinger, 54 Mo. 142; Ewell v. State, 6 Yerg. 364.
Inasmuch as in the present case there was no question of pedigree involved, the testimony of the prosecutrix was wholly inadmissible and possessed no probative force as to the alleged declarations made to her as to her age by her aunt on the departure of the former for Missouri.
Here the prosecution could only be maintained by establishing beyond reasonable doubt that the prosecutrix was under the age of eighteen years at the time of her alleged seduction. The proof of this matter was vitally essential to the maintenance of the prosecution, and could not be established by mere hearsay such as the testimony of the girl on the point of her age was.
This being the case, the instruction asked by defendant in the nature of a demurrer to the evidence should have been given, and because of its refusal, the judgment should be reversed and the cause remanded.
The foregoing opinion, rejected in banc, I now file as the grounds of my dissent herein.